Citation Nr: 1636085	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  16-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain an addendum to the June 2014 VA medical opinion.  Although the Veteran has provided statements in support of his claim and authorizations for release of private medical records, there is no documentation in the claims file showing he has received VCAA notice.  Thus, must provide the Veteran with notice of the requirements to substantiate his claim.  See 38 U.S.C.A. § 5103.

In addition, remand is necessary to obtain an addendum to the June 2014 VA medical opinion.  The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service; his personnel records confirm that he worked in aviation fuel monitoring.  At the June 2014 VA audiological examination, the VA examiner provided an opinion against the claim based on the finding of normal hearing during service and at the June 1975 separation examination.  A medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  An addendum VA medical opinion is therefore necessary to meet VA's duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide VCAA notice to the Veteran regarding the requirements necessary to substantiate a claim for service connection.  The Veteran must be given adequate time to respond.

2.  Following completion of the above, return the claims file to the VA examiner who performed the June 2014 examination.  If the examiner is not available, the claims file must be provided to another examiner with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statements regarding noise exposure during service, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to any incident of active duty service.

A full rationale (i.e. basis) for all expressed opinions must be provided.  The rationale must consist of more than the Veteran's normal hearing at the June 1975 separation examination (please consider the lay history).

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


